United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2002
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Leah Renee Binney

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: November 22, 2018
                           Filed: December 11, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Leah Renee Binney pled guilty to a money-laundering charge pursuant to an
appeal waiver. She appeals the below Guidelines-range sentence the district court1

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
imposed. Having jurisdiction under 28 U.S.C. § 1291, this court enforces the appeal
waiver and dismisses the appeal.

       Counsel has moved for leave to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in Binney’s plea
agreement, and asserting the district court misapplied the Guidelines. Binney has not
filed a pro se brief, but her notice of appeal asserts that her guilty plea was not
knowing and voluntary because counsel misadvised her as to the sentence she would
likely receive as a result of the plea agreement.

       This court concludes that Binney’s voluntariness claim lacks merit, because the
record does not support the contention that she would not have pled guilty but for
counsel’s advice. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver). At the plea hearing,
Binney confirmed that she understood the plea agreement, including the maximum
penalties and the appeal waiver; and that no one had made any promises to induce her
to plead guilty. See Fed. R. Crim. P. 52(a) (error that does not affect substantial rights
must be disregarded); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s statements made during plea hearing carry strong presumption of verity);
cf. Walker v. United States, 810 F.3d 568, 578 (8th Cir.), cert. denied, 136 S. Ct. 2042
(2016) (counsel’s error about sentencing range or likely punishment does not render
plea involuntary where defendant was informed of maximum sentence). As the
appeal waiver is valid, counsel’s challenge to the sentence is barred, because it falls
within the scope of the appeal waiver. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcing waiver would not result in miscarriage of justice).

      To the extent Binney has raised ineffective-assistance-of-counsel claims that
require development of matters outside the record, this court declines to address them

                                           -2-
in this direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27
(8th Cir. 2006) (ineffective-assistance claims are best litigated in collateral
proceedings, where record can be properly developed).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                        -3-